Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida on 08 March 2022.
The application has been amended as follows: 
Claim 2:  In line 1, “according to claim 17” has been replaced by -- according to claim 1 --.
Claim 10:  In line 1, “according to claim 17” has been replaced by -- according to claim 1 --.
Claim 17 has been replaced by:
--	17.  The base material processing apparatus according to claim 2, wherein
	said mark is a continuous pattern.		--

Reasons for Allowance
Claims 1-4, 6-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of a base material processing apparatus comprising: 
a transport mechanism that transports an elongated strip-shaped base material in a longitudinal direction thereof along a predetermined transport path; 
a mark detector that acquires a detection result by detecting a mark continuously or intermittently at a detecting position on said transport path, the mark being applied previously to an end of said base material in a width direction thereof; and 
a calculating unit that calculates at least any of a transport speed of said base material, an amount of positional deviation of said base material in a transport direction, and tension on said base material applied in said transport direction on the basis of said detection result and information about said mark applied previously to said base material,
wherein said mark detector is an edge sensor that acquires a position of an edge of said base material in said width direction continuously or intermittently as a signal, 
wherein the base material processing apparatus further comprising a filtering processing unit that removes a signal in a lower frequency region than a signal resulting from said mark from said signal detected by said edge sensor.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claim 15,
The primary reason for allowance for this claim is the inclusion of the limitations of a base material processing method comprising: 

b) acquiring a detection result by detecting the position of an edge of said base material in said width direction continuously or intermittently at a detecting position downstream of said transport path from said applying position; and 
c) implementing a filtering processing that removes a signal in a lower frequency region than a signal resulting from said mark from said detection result; and 
d) calculating at least any of a transport speed of said base material, an amount of positional deviation of said base material in a transport direction, and tension on said base material applied in said transport direction on the basis of said detection result and information about said mark.  

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 2-4, 6-13, and 16-18,
	These claims are allowable due to their dependency on one of the claims above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853